DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/15/21 is being considered by the examiner.

					Claim Status 
Claims 1-9 are pending and are examined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 3, 4, 6, 8, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ajmal (WO 2010/125404).

Regarding Claim 1, Ajmal teaches a specimen sample collection device, comprising: 

a film-puncture element disposed within the neck (In Fig. 1, the reagent piercing member 82 enters the reagent station 70 and punctures the foil blister pack 71 containing reagent. The reagent and growth media is then free to mix with water within the apparatus 10 In Fig. 5A, A reagent piercing member 82 extends from the inner face of the lid plate. The reagent piercing member 82 comprises a skirt, corresponding in shape to the reagent station 70.), and 
one or more fluid ports extending through the base within the neck (In Fig. 5A and 5b,  The lid 80 is arranged to be coupled to the body 20 so as to seal the interior space from the exterior of the apparatus 10. In the illustrated example the lid 10 comprises generally circular lid plate 84, having an outer face which, in normal use, faces away from the body 20 and an inner face which, in normal use, faces the body 20. A peripheral rim 86 extends from the inner face and is arranged to receive the free end of the first cylinder 22 of the body 20. The lid plate 84 includes an inlet 88 through which fluid may pass.  Excess water residing in the lid cavity defined between the peripheral lip 86 may be expelled through the inlet as the lid 80 moves from the first to the second position. Secondly, the reagent piercing member 82 enters the reagent station 70 and punctures the foil blister pack 71 containing reagent. The examiner notes the inlet would be a port) The reagent and growth media is then free to mix with water within the 
a cap engaged with the neck, the cap comprising a film attached about an inner cylinder of the cap along a periphery thereof (this is achieved by rotating the cam member 60 relative to the sealing structure 40 to a position where the piercing projection 58 that extends from the non-sealing face of the sealing structure 40 breaks the foil packaging. The foil packaging represent the film within the cap) 
wherein the film defines a buffer-containing cavity within the cap (In Fig. 1, Reagent and growth media may be retained in the reagent station 70 by any suitable means, for example being held in a blister pack 71 or other moisture-resistant packaging. Whilst the apparatus is in a filling configuration, in which fluid may be introduced to the interior space, the reagent and growth media are not in fluid communication with the interior space of the apparatus 10.);  and 
wherein the buffer-containing cavity is configured to hold a preservation buffer for preserving a sample stored within a collection reservoir of the device (the buffer containing cavity is capable of holding a preservation buffer. The examiner notes that the “collection reservoir” is not positively recited and therefore not part of the structure of the device).  


Regarding Claim 2, Ajmal teaches the device of claim 1, wherein the cap is configured for deployment only upon rotating the cap ninety degrees from a home position to align cap and base alignment features (Thirdly, the engagement members 92 

Regarding Claim 3, Ajmal teaches the device of claim 1, the cap comprising at least one cap engagement feature configured to slideably translate through a channel extending vertically along a portion of the neck (Figs. 5A, 5B, Engagement members 92, corresponding to the engagement apertures 64 of the cam member 60, extend from the inner face of the lid plate 84.).

Regarding Claim 4, Ajmal teaches the device of claim 1, the neck comprising one or more threads and a channel configured to restrict deployment of the cap against the base (Rotation of the sealing structure 40 relative to the column 32 is inhibited by guide rails 36 (See Fig. 2A) extending along the inside wall of the first cylinder 22, parallel to the column 32, which are received by guide slots 50 of the sealing structure 40. However, any suitable means may be provided to inhibit the sealing structure 40 from rotating relative to the body 20. Furthermore, it will be appreciated that in other embodiments the sealing structure 40 may be actuated in a different manner, which may include rotation relative to the body 20 such as would be the case if the sealing structure 40 were to include a threaded inner bore rotatably coupled to a threaded column. Page 10, lines 31-33 and page 11, 1-5).  

Claim 5, Ajmal teaches the device of claim 1, the film-puncture element comprising a slot, wherein the slot is configured to communicate preservation buffer toward the one or more fluid-ports (In Fig. 1, the reagent piercing member 82 enters the reagent station 70 and punctures the foil blister pack 71 containing reagent. The reagent and growth media is then free to mix with water within the apparatus 10).  

Regarding Claim 6, Ajmal teaches the device of claim 1, wherein the collection reservoir is removably coupled to the base of the device (Fig. 1, body 20, In Fig. 3a and 3b, The sealing structure 40 has a central bore 48 arranged to receive the column 32 of the body 20. Page 10, lines 26-27. The body can be removed from the base of the device).  

Regarding Claim 8, Ajmal teaches the device of claim 1, wherein the preservation buffer comprises: a detergent, a metal chelator, and a pH buffer (any reagent may be used that is suitable for testing the quality of a fluid sample, for example a chromogenic reagent such as 5-bromo-4-chloro-3-indolyl-β-D-glucuronide (X- gluc). In some embodiments one or more functional agents or additives may be provided along with the reagent, for example a growth media including carbon sources such as yeast extract or peptone, one or more salts or buffers to maintain a pH close to neutral, an additive such as sodium dodecyl sulphate to suppress the growth of gram-positive bacteria, or an additive such as sodium thiosulfate to neutralise any chlorine residual. Page 12, lines 13-21).  

Claim 9, Ajmal teaches the device of claim 1, wherein the preservation buffer comprises: sodium dodecysulfate, EDTA, and Tris (any reagent may be used that is suitable for testing the quality of a fluid sample, for example a chromogenic reagent such as 5-bromo-4-chloro-3-indolyl-β-D-glucuronide (X- gluc). In some embodiments one or more functional agents or additives may be provided along with the reagent, for example a growth media including carbon sources such as yeast extract or peptone, one or more salts or buffers to maintain a pH close to neutral, an additive such as sodium dodecyl sulphate to suppress the growth of gram-positive bacteria, or an additive such as sodium thiosulfate to neutralise any chlorine residual. Page 12, lines 13-21).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ajmal (WO 2010/125404, in view of Kacian (US Pub 2013/0160574).


Regarding Claim 7, Amjal teaches the device of claim 1.
Amjal is silent to a sponge collector is coupled to the base at a receiver, the receiver being disposed opposite the film-puncture element.  
Kacian teaches in the related art of a cap and a container. [0053]  Examples of filter 33 materials which may be used with the cap 30A-E of the present invention include, but are not limited to sponges, foams. These materials may also be mechanically or chemically treated to further improve the intended functions of the filter 33. [0058] The material and configuration of the filter 33 should be such that it creates minimal frictional interference with a fluid transfer device as it is being inserted into or withdrawn from the collection device 10. In the case of a sponge or foam, for example, this may require boring a hole or creating one or more slits in the center of the filter 33 (not shown) which are sized to minimize frictional interference between the filter and a fluid transfer device, while at the same time providing enough interference so that aerosol or bubble transmission is limited and the wiping action is performed by the filter material.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have  added a sponge, as taught by 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457. The examiner can normally be reached M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JB/
/MATTHEW D KRCHA/           Primary Examiner, Art Unit 1796